         Case 1:18-cv-10686-VEC Document 93
                                         92 Filed 07/07/20 Page 1 of 1

                             MCLAUGHLIN & STERN, LLP
                                          FOUNDED 1898

       BRETT R. GALLAWAY              260 MADISON AVENUE              MILLBROOK, NEW YORK
              Partner               NEW YORK, NEW YORK 10016          GREAT NECK, NEW YORK
  bgallaway@mclaughlinstern.com          (212) 448–1100              WEST PALM BEACH, FLORIDA
          (212) 448-1100               FAX (212) 448–0066                NAPLES, FLORIDA
                                     www.mclaughlinstern.com


                                                             July 7, 2020
Via ECF
Hon. Gabriel W. Gorenstein
United States District Court           MEMORANDUM ENDORSEMENT
Southern District of New York
500 Pearl St.
New York, NY 10007

       Re:     Cuahutle de Gabriel, et al. v. Bocca Bliss 725 Third Avenue Corp., et al..
               1:18-cv-10686 (VEC) (GWG)

Dear Magistrate Judge Gorenstein:

       This firm is counsel to Defendants in the above-referenced action. Pursuant to Your
Honor’s Individual Rule 1(F) and Your Honor’s Standing Order Applicable to Telephonic
Settlement Conferences, we write to request an adjournment of the upcoming settlement
conference in this matter currently scheduled for July 17, 2020. See Dkt. No. 91.

        I am lead chair for an upcoming video bench trial (in Chain, et al. v. Land Air Express of
New England, LTD, et al, 16-cv-3371), which is scheduled to start on July 20th. My preparation
for that trial and the need to familiarize myself with the functionality of the video software are
certain to conflict with the settlement conference in this matter as currently scheduled.

        Having obtained an available alternate date from the Deputy Clerk, we therefore request
that the upcoming settlement conference be rescheduled to August 25, 2020 at 2:30pm. Plaintiffs’
counsel consents to this adjournment and has confirmed Plaintiffs’ availability on that date.

       We sincerely thank the Court in advance for its time and consideration with regard to this
request.


                                                             Respectfully Submitted,


                                                             Brett R. Gallaway
Cc via ECF: Plaintiffs’ counsel
                                       The settlement conference is adjourned to August 25, 2020 at
                                       2:30pm. Submissions are due August 19, 2020.

                                       So ordered.
                                       Dated: July 7, 2020
